NOTE: This order is nonprecedential.

                        Wniteb ~tatei) RUSSELL v. US                                             2

      The motion is moot.
                               FOR THE COURT



      JUt. 62011                lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: S. Chandler Visher, Esq.
    Deepak Gupta, Esq.
    Alicia M. Hunt, Esq.
                                             FILED
s21                                 II.S. COURT OF APPEALS FOR
                                      THE FEDERAL CIRCUIT

                                         JUL 062011